SC Judicial Department





















 






	South Carolina

	JUDICIAL DEPARTMENT

	Text Only Page

	Site Map | Feedback

	
    Search:  
    
	






Home
Supreme Court
      
Overview
Justices
        	
Costa M. PleiconesChief Justice
Donald W. Beatty
John W. Kittredge
Kaye G. Hearn
John Cannon Few


Roster of Cases
Clerk's Office
Disciplinary Counsel
        	
Overview
Commission on Judicial Conduct
Commission on Lawyer Conduct
How to File a Complaint
Frequently Asked Questions
ABA Reports on the Lawyer and Judicial Disciplinary Systems


Bar Admissions
Library
Court Administration
History
Map & Location
Strategic Plan


Court of Appeals
  		
Overview
Judges
            	
Thomas E. Huff
Paul E. Short, Jr.
H. Bruce Williams
Paula H. Thomas
Aphrodite K. Konduros
John D. Geathers
James E. Lockemy
Stephanie P. McDonald


Roster of Cases
Clerk's Office
Library
History
FAQs
Map & Location


Trial Courts
      
Circuit Court
            
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Family Court
        	
Overview
Chief Admin Judges
Alphabetical List
Circuit Map
Judge Roster


Masters-In-Equity
        	
Overview
Alphabetical List
County Map
Judge Roster


Probate Court
        	
Overview
Alphabetical List
County Map
Judge Roster (Alpha)
Judge Roster (County)


Magistrates Court
        	
Overview
Chief Admin Judges
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Municipal Court
        	
Overview
Alphabetical List
County Map
Judge Roster
Judge Roster by County
Summary Court Judges Benchbook


Court Reporters
        	
Circuit Court
Family Court
Court Reporter Manual


Court Rosters
Case Records Search


Court Officials
  	  
Clerks of Court
               	
Overview
Alphabetical List
County Map
Clerk Roster
Family Court Contacts
State Grand Jury
Circuit Court Fees
Family  Court Fees
Clerk of Court & ROD Manual


Registers of Deeds
               	
Overview
Alphabetical List
County Map
ROD Roster
Clerk of Court & ROD Manual


Solicitors
Public Defenders


Opinions/Orders
  	
Published Opinions
           	
Supreme Court
Court of Appeals


Opinion Search
Advance Sheets
Unpublished Opinions
           	
Supreme Court
Court of Appeals


Unpublished Opinion Search
Judicial Advisory Opinions
Judicial Advisory Opinion Search
Court Orders
        	
All Court Orders
Administrative
Judicial/Legal Conduct
Court Rule Maintenance


Order Search


Calendar
  	
Monthly View
Terms of Court
Circuit Judge Assignments
Family Judge Assignments
Calendar Search








		2016-04-20-01 
	

The Supreme Court of South Carolina




Re:  Amendment to Rule 410, South Carolina Appellate Court Rules
Appellate Case No. 2016-000102




ORDER

Pursuant to Article V, § 4 of the South Carolina  Constitution, Rule 410(h)(1)(F), SCACR, is amended to provide as follows:

(F) Administrative Law Judge or Workers' Compensation  Commission Member. This class shall  include any member who is a judge on the South Carolina Administrative Law  Court, is a federal administrative law judge whose duties are primarily  performed within the State of South Carolina or is a South Carolina Workers'  Compensation Commissioner.

The amendment is effective immediately. Members reclassified by this  amendment are not entitled to any refund of license fees for License Year 2016.
 




s/Costa M. Pleicones                       C.J.

s/Donald W. Beatty                            
        J.
        s/John W. Kittredge                            
        J.
s/Kaye G. Hearn                  
                       J.
s/John Cannon Few             
                       J.



Columbia, South Carolina
  April 20, 2016